DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 1, 6-13, 19, and 20 in the reply filed on September 9, 2021 is acknowledged. The traversal is on the ground(s) that the groups are not distinct and there is no serious burden to examine all of the groups together. This is not found persuasive for at least the following reasons.
In the paragraph bridging pages 9-10 of the subject response, applicant argues the following:
Applicant respectfully traverses and requests reconsideration of the Restriction Requirement. Because each of Groups I-IV includes claims that depend directly or indirectly from independent claim 1, Applicant submits that these groups necessarily recite subject matter that is overlapping in scope. More specifically, Applicant disagrees with the assertion in the Office action that the Groups represent distinct subcombinations. As defined in MPEP 806.05(a), a combination is an organization of which a subcombination or element is a part. In this manner, the MPEP recognizes that a subcombination necessarily represents an actual “part,” or a collection of parts, that forms a portion of a combination. In the case of an apparatus claim, a subcombination thus refers to a structural component itself and not to a feature or property of such a component.


The Examiner respectfully disagrees with applicant’s analysis.

	Second, applicant argues that “Applicant disagrees with the assertion in the Office action that the Groups represent distinct subcombinations.” It is respectfully submitted that applicant has not submitted evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Additionally, if applicant maintains this position and provides or identifies such evidence, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. Additionally, regarding applicant’s argument at the end of the subject paragraph above, it is respectfully submitted that applicant has not provided any authority for such a definition of a subcombination.
In the second paragraph on page 10 of the subject response, applicant argues the following:
Notably, the blade base has no claimed or disclosed utility independent of the reversible blade insert. Thus, even if the reversible blade insert and the blade base were regarded as subcombinations of the AFP cutter blade assembly, these subcombinations are not distinct or independent as required for a proper restriction requirement.

Regarding applicant’s argument in the paragraph bridging pages 10-11 of the subject response, it is again respectfully submitted that applicant’s argument is not understood because again the base is being examined as set forth for example in claim 1. Applicant concludes this paragraph with the same argument addressed above, and the Examiner maintains the position that applicant has not provided any authority for such a definition of a subcombination, and that if applicant maintains this position and provides or identifies such evidence, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Regarding applicant’s argument in the second paragraph on page 11 of the subject response, applicant concludes this paragraph with the same argument addressed above, and the Examiner maintains the position that applicant has not provided any authority for such a definition of a subcombination, and that if applicant maintains this position and provides or identifies such evidence, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Therefore, for at least above reasons, applicant’s arguments are not considered to be persuasive.
Upon further consideration, claims 2-4 have been included in the examination. Therefore, claims 1-4, 6-13, 19, and 20 are being examined. Claims 5, and 14-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because of the following informalities:
In Figure 1, numeral 10 appears to be improper because the system is not shown, and it seems that it should be deleted; also, it seems that numeral 110 with an arrowheaded lead line or the like should be added for clarity; additionally, the dashed lines shown immediately above and below axis line 116 are unclear as to what structure is being indicated thereby, particularly since they are not labeled along with a reference to such label(s) in the specification.

In Figure 3, numerals 10 and 100 appear to be improper because neither the system nor the blade assembly is shown, and it seems that they should be deleted; additionally, the dashed lines shown immediately to the left and right of axis line 116 are unclear as to what structure is being indicated thereby, particularly since they are not labeled along with a reference to such label(s) in the specification.
In Figure 4, numerals 10 and 100 appear to be improper because neither the system nor the blade assembly is shown, and it seems that they should be deleted; additionally, the dashed lines shown immediately to the left and right of axis line 116 are unclear as to what structure is being indicated thereby, particularly since they are not labeled along with a reference to such label(s) in the specification.
In Figure 5, numerals 10 and 100 appear to be improper because neither the system nor the blade assembly is shown, and it seems that they should be deleted.
In Figure 6, numerals 10 and 100 appear to be improper because neither the system nor the blade assembly is shown, and it seems that they should be deleted.
In Figure 8, numeral 10 appears to be improper because the system is not shown, and it seems that it should be deleted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 5, the recitation “configured to be” renders the claim vague and indefinite because structural cooperation is not positively set forth between the blade insert and the blade base, and it is suggested to simply delete subject recitation.
In claim 6, line 2, the recitation “configured to be” renders the claim vague and indefinite because structural cooperation is not positively set forth between the blade insert and the blade base, and it is suggested to simply delete subject recitation; additionally, the recitation “is … operably coupled” is vague and indefinite as to whether 
In claim 8, lines 2-3, the recitation “configured to maintain … when the reversible blade insert is operatively coupled to the blade base” renders the claim vague and indefinite as to what is being set forth, particularly since in order to be operable as disclosed, the insert must be coupled to the blade base, and it is suggested to change “configured to maintain” to --that maintains-- and to delete the “when” clause.
In claim 9, line 4, the recitation “when the reversible blade insert is operatively coupled to the blade base” renders the claim vague and indefinite as to what is being set forth, particularly since in order to be operable as disclosed, the insert must be coupled to the blade base, and it is suggested to simply delete the subject recitation.
In claim 11, lines 2-3, the recitation “when the reversible blade insert is operatively coupled to the blade base” renders the claim vague and indefinite as to what is being set forth, particularly since in order to be operable as disclosed, the insert must be coupled to the blade base, and it is suggested to simply delete the subject recitation.
In claim 12, line 9, the recitation “when the reversible blade insert is operatively coupled to the blade base” renders the claim vague and indefinite as to what is being 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 13, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Dyer et al., pn 5,501,256.
Regarding claim 1 and the claims dependent therefrom, Dyer discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a blade base (e.g., including 12, 18); and
a reversible blade insert (e.g., 16) having a first blade body portion (e.g., the left portion as viewed in Fig. 3) that terminates in a first cutting edge (e.g., the leftmost occurrence of 16b) and a second blade body portion (e.g., the right portion as viewed in Fig. 3) that terminates in a second cutting edge (e.g., the rightmost occurrence of 16b);
wherein the reversible blade insert is configured to be selectively and operatively coupled to the blade base in either of:
(i)	a first cutter blade configuration, in which the first cutting edge is an active cutting edge that is exposed and operable to cut fiber tows and the second cutting edge is an inactive cutting edge that is at least partially disabled from cutting fiber tows by the blade base; and

[claim 2] wherein the first blade body portion and the second blade body portion are one or more of monolithic, integrally formed, and coextensive (e.g., as taught by the disclosure, including Figs. 3, 4, and 6);
[claim 3] wherein the reversible blade insert includes a longitudinal axis that extends between the first cutting edge and the second cutting edge and a lateral axis that extends perpendicular to the longitudinal axis; and
wherein the reversible blade insert is at least substantially rotationally symmetric about the lateral axis (e.g., as taught by the disclosure, including Figs. 3, 4, and 6);
[claim 4] wherein the first cutting edge and the second cutting edge are at least substantially identical in shape (e.g., as taught by the disclosure, including Figs. 3, 4, and 6);
[claim 6] wherein the reversible blade insert is configured to be operatively coupled to the blade base by one or more mechanical fasteners (e.g., blade insert 16 has such a configuration to the extent claimed; and further, although not positively set forth, it is noted that it receives a mechanical fastener 34);
wherein each of the first blade body portion and the second blade body portion defines one or more insert fastener receivers (e.g., 16d) operable to receive a corresponding mechanical fastener of the one or more mechanical fasteners to operatively couple the reversible blade insert to the blade base (e.g., as shown in Figs. 3, 4); and

[claim 7] wherein the reversible blade insert includes a longitudinal axis that extends between the first cutting edge and the second cutting edge and a lateral axis that extends perpendicular to the longitudinal axis; and
wherein the one or more insert fastener receivers of each of the first blade body portion and the second blade body portion includes a plurality of insert fastener receivers (e.g., 16d) that are spaced apart along a direction parallel to the lateral axis (e.g., see Fig. 6);
[claim 8]  further comprising an alignment structure (e.g., including 16c) configured to maintain the reversible blade insert and the blade base in static engagement with one another when the reversible blade insert is operatively coupled to the blade base;
wherein one or both of the reversible blade insert and the blade base includes at least a portion of the alignment structure (e.g., as shown in Fig. 6);
[claim 9 (from 8)] wherein the blade base includes a blade base end surface (e.g., the vertically extending rightmost end surface of 18b as viewed in Figs. 3 and 4) that is at least substantially flat;
wherein each of the first blade body portion and the second blade body portion defines an insert shoulder surface (e.g., 16c) that engages the blade base end surface when the reversible blade insert is operatively coupled to the 
wherein the alignment structure includes each insert shoulder surface;
[claim 10 (from 9)] wherein the insert shoulder surface of the first blade body portion engages the blade base end surface when the reversible blade insert is in the first cutter blade configuration, and wherein the insert shoulder surface of the second blade body portion engages the blade base end surface when the reversible blade insert is in the second cutter blade configuration (e.g., as disclosed; see Figs. 3 and 4);
	[claim 13] further comprising a face surface (e.g., the oblique surface of 16c and the oblique surface 18b) that is at least substantially smoothly continuous when the AFP cutter blade assembly is in either of the first cutter blade configuration and the second cutter blade configuration, wherein each of the reversible blade insert and the blade base forms a portion of the face surface.
Regarding claim 19 and the claims dependent therefrom, Dyer discloses applicant’s claimed invention, and specifically discloses an apparatus on which every active step of the claimed method is performed including:
a method of reconfiguring a reversible blade insert of an automated fiber placement (AFP) cutter blade assembly that is operatively coupled to a blade base of the AFP cutter blade assembly,
wherein the reversible blade insert includes a first cutting edge (e.g., a leftmost occurrence of 16a as viewed in Figs. 3 and 4) and a second cutting edge (e.g., a rightmost occurrence of 16a as viewed in Figs. 3 and 4), wherein one of the first cutting 
the method comprising:
uncoupling the reversible blade insert from the blade base;
rotating the reversible blade insert relative to the blade base to expose the initially inactive cutting edge; and
operatively coupling the reversible blade insert to the blade base such that the initially inactive cutting edge is a finally active cutting edge that is exposed and such that the initially active cutting edge is a finally inactive cutting edge that is at least partially disabled by the blade base (e.g., as disclosed throughout including col. 4, lines 19-22);
[claim 20] wherein the reversible blade insert includes a first blade body portion that includes the first cutting edge and a second blade body portion that includes the second cutting edge (e.g., as shown in Figs. 3, 4, and 6);
wherein each of the first blade body portion and the second blade body portion defines one or more insert fastener receivers (e.g., 16d) operable to receive a corresponding mechanical fastener of one or more mechanical fasteners (e.g., blade insert 16 has such a configuration to the extent claimed; and further, although not positively set forth, it is noted that it receives a mechanical fastener 34);
wherein the uncoupling the reversible blade insert from the blade base includes removing each of the one or more mechanical fasteners (e.g., 34) from a respective 
wherein the operatively coupling the reversible blade insert to the blade base includes inserting each of the one or more mechanical fasteners (e.g., 34) into a respective insert fastener receiver of the other of the first blade body portion and the second blade body portion (e.g., as shown in Figs. 3 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.






Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al., pn 5,501,256.
Dyer substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 11] wherein the blade base includes a blade insert receiver (e.g., 12) that receives the reversible blade insert when the reversible blade insert is operatively coupled to the blade base (e.g., as shown in Figs. 3 and 4); and
wherein the blade insert receiver includes an oblique body surface that extends at least substantially adjacent to the inactive cutting edge when the AFP cutter blade assembly is operatively coupled to the blade base;
[claim 12 (from 11)] wherein each of the first cutting edge and the second cutting edge extends at least substantially parallel to an insert plane of the reversible blade insert (e.g., as shown in Figs. 3, 4, and 6);
wherein each of the first blade body portion and the second blade body portion includes an oblique blade surface (e.g., 16b);
wherein the oblique blade surface of the first blade body portion partially defines the first cutting edge (e.g., as shown in Figs. 3, 4, and 6);
wherein the oblique blade surface of the second blade body portion partially defines the second cutting edge (e.g., as shown in Figs. 3, 4, and 6);
wherein each oblique blade surface extends oblique to the insert plane of the reversible blade insert (e.g., as shown in Figs. 3, 4, and 6); and
oblique body surface faces at least substantially the same direction (e.g., rightward as viewed in Figs. 3 and 4) as the oblique blade surface that partially defines the active cutting edge when the reversible blade insert is operatively coupled to the blade base.
Thus, Dyer lacks the body surface being an oblique body surface as follows:
[from claim 11] wherein the blade insert receiver includes an oblique body surface; and
wherein the oblique body surface faces at least substantially the same direction as the oblique blade surface that partially defines the active cutting edge.
	However, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art to make the recess in the bottom of base portion 12 in a shape that corresponds to that of feature 16c which is inserted therein for various known design reasons including reducing the amount of machining that has to be performed when making the recess 32 to accommodate 16c. Therefore, it would have been obvious to one having ordinary skill in the art to provide the recess 32 with a shape corresponding to the feature 16c to be disposed therein, such that both the oblique surface in the body and the oblique blade surface would both be facing rightwardly as viewed in Figs. 3 and 4, to gain the various obvious benefits including that described above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
January 9, 2022